Title: To Thomas Jefferson from Thomas Leiper, 23 December 1805
From: Leiper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philada Decr. 23d. 1805
                  
                  The intention of this is to consult you on a point on which my mind is perfectly made up that is of inditing the Four Lawyers that give their opinion to Yrujo in favor of Spain against the United States—This I think I have in my power to do by a summon’s I have received this day to attend the District Court as a Grand Juror—But as you sit higher and see further what is proper or improper to be done I wish to consult you whether it would be expedient at this stage of the business with that nation to find bills against those fellows—What I want of you is only to write me that what I have in view against certain characters is expedient or inexpedient at this time as for the propriety of the measure I have no doubt of myself that they should be taken notice of by the Grand Jury of the District and Bills found against each of them—Your answer shall remain and rest with me and shall be returned by the very next post. I am 
                  most respectfully and Sincerely Yours
                  
                     Thomas Leiper 
                     
                  
               